DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 5-11-22.
Claims 1-20 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of claims 1-5, 8-18 and 20, in the reply filed on 5-11-22 is acknowledged.  The traversal is on the ground(s) that all of the pending claims are drawn to various cargo delivery agents carrying different therapeutic agents for treating various conditions and should not pose an undue burden on the examiner.  This is not found persuasive because the various and diverse cargo molecules and delivery agents, for treating any oncological disorder, would pose a serious burden on the examiner.  The searches required for proper examination of all of the delivery agents, cargo entities and cell sources claimed are not coextensive, although the searches may be overlapping.
Claims 6, 7 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12-29-21.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 3 recites the limitation "”the CAR-T cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generic teachings and laundry lists of components, does not reasonably provide enablement for making and using the broad genera of compositions claimed and further whereby treatment is provided.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to compositions for delivering cargo to the cytoplasm of any cell in vivo or in vitro, which cargo treats any oncological disorder and optionally transduces autologous T cells into Chimeric Antigen Receptor T cells (CAR-T cells), and which compositions comprise an exosome, cargo located within the exosome,  which cargo comprises at least one plasmid optionally comprising an RNA plasmid, a DNA plasmid, a retrovirus, adeno-associated virus (AAV), adenovirus (AdV), lentivirus, or a combination thereof, which antigenic target optionally comprises CD19, CD123, CD33, CD138, NKG2D-L, BCMA, CD5, CD7, CD20, Ig Kappa, CD22, CD174, ILIRAP, CD30, CD133, RORI, MIC-A/MIC-B/ULBP, ERBB2, Mesothelin, GD2, EGFR, EDRvIII, EPCAM, MUCI, C-MET, CD171, CD70, Claudin18, GPC3, EPHA2, FAP, IL13RA2, LMP1, MG7, NY- ESO-1, PD-L1, PSCA, CEA, PSMA, VEGFR2, FR-Alpha, or a combination thereof, which cargo optionally further comprises a CRISPR-CAS9 system, a Zinc finger, a single base editor, or a combination thereof, which cargo optionally further comprises siRNA, GalNAc, siRNA-GalNAc, or a combination thereof,  which plasmid optionally comprises a DNA plasmid bioengineered specifically to self-produce monoclonal neutralizing antibodies, which exosome is optionally isolated from autologous and/or allogenic cells of a patient. 
The state of the prior art and the predictability or unpredictability of the art:
The teachings in the art and in the specification:
The instant specification provides the following definition of exosome:
The term “exosome” as used herein refers to any extracellular vesicle derived from any body fluid from a human or an animal (e.g., blood), any extracellular vesicle derived from human or animal cell lines, cell cultures, and primary cultures not limited to autologous exosomes, universal donor exosomes, allogenic exosomes, and modified exosomes. 

 The specification provides generic teachings and laundry lists of cargo molecules and therapeutic agents to be used in future experimental endeavors. The specification fails to provide any details to make and/or use the vast combinations of compositions encompassed by the pending claims.  
Below is an example of the vague guidance provided, and the prophetic nature of the specification as a whole:
FIGS. 1-4 illustrate methods of producing exosomes and cargo, and methods for cargo loading into exosomes. Such improved methods and techniques would be appreciated by one of ordinary skill, especially those for increasing yield of purified exosomes and efficient loading of exosome cargo for use in preclinical and clinical studies. The methods of loading genetic material (e.g., constructs of DNA or RNA, or any type of nucleic acids) directly into exosomes are transformation, transfection and microinjection. In one embodiment, exosomes are extracted, isolated and purified from peripheral blood mononuclear cells (PBMC) circulating in peripheral blood. In such an embodiment, PBMCs are harvested from a patient or a universal donor. PBMCs are isolated and expanded in vitro using closed systems for cell culture. In another embodiment, open systems may be used depending on available resources. PBMCs produce and secrete exosomes into the media of a cell culture. The media can be filtered and exosomes can be sorted by specific parameters and purified to improve exosome quality.

…Specifically, the exosomes can be modified (modified exosomes) to have specific targeting agents on their surface. In various examples, the modified exosome may have a targeting agent covering an entire surface or a partial surface of the extracellular vesicle. Thin layer chromatography can be used to optimally separate exosomes and exosome-related products according to specific exosome-associated surface proteins and lipids. An exosome from peripheral blood, for example, would have exosome-related products such as transferrin receptors (immature exosomes), signaling molecules, and similar cellular components. In another embodiment, ionic separation by drift time can be used to optimize isolating exosomes. For example, mass spectrometry may be used to isolate high yields of exosome and exosome-related products on the order of. Ion mobility spectrometry-mass spectrometry may also be performed when physicochemical properties of both the exosome and the cargo need to be defined prior to loading into the exosome. 

Isolated exosome samples can be purified using column methods in accordance with cGMP protocols and regulatory requirements. [0044] In step 130, the exosomes are modified by incorporating cargos. In one embodiment, the modifications to the exosomes are done ex vivo. The exosomes can be further modified to have specific protein epitopes on their surfaces. Exosomes are assembled or transfected with cargo using a number of methods. In one embodiment depending on the physicochemical properties of the load, the exosomes are assembled or transfected with cargo using liposomes (Lipofectamine 2000, Exofect, or heat shock). In another embodiment, exosomes are assembled or transfected with cargo using CAR-T cells transduced without using retroviruses. In another embodiment, exosomes are assembled or transfected with cargo using retroviruses…

FIG. 2 illustrates a method for producing autologous exosomes from a body fluid according to an embodiment of the invention. Although the method 200 is illustrated and described as a sequence of steps, its contemplated that various embodiments of the method 200 may be performed in any order or combination and need not include all of the illustrated steps. 

[Emphases added].
Lu et al (Asian J. Pharmaceutical Sciences, Vol. 13, pages 1-11 (2018)) teach the state of the art concerning exosome-based nucleic acid delivery.  See esp. page 8, section 6:
…[T]o maximize the clinical potential of exosomes, further studies are pressingly needed to solve many contentious issues.  Existing challenges for transforming exosome-based small RNA delivery from bench to bedside include choosing correct cell line, exploring isolation techniques with high efficiency and robust yield, scalable production, efficient loading methods without damaging exosome integrity, gaining an improved insight into the molecular mechanisms of such systems, and examining possible strategies to improve targeting ability.

[Emphasis added].

In light of this unpredictability, and since the specification fails to provide the particular guidance for making and/or using the expansive genera claimed, and since determination of the factors required for making and using the instantly claimed genera are highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.  The examples provided in the specification are neither correlative nor representative of the ability to make and use the broad genera of compositions claimed.  The teachings and figures in the instant application comprise generic and superficial descriptions of the broad genera claimed. 
For the reasons stated above, the instant rejection for lacking enablement over the full scope claimed is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (Nature, Vol. 527, pages 329-347 (2015)),  Lu et al (Asian J. Pharmaceutical Sciences, Vol. 13, pages 1-11 (2018), and Kim et al (J. Controlled Release, Vol. 266, pages 8-16 (2017)), the combination in view Lee et al (US 2008/0248024) and Kosaka et al (J. Biol. Chem., Vol. 288, No. 15, pages 10849-10859 (2013)).
The claims are broadly drawn to compositions for delivering cargo to the cytoplasm of any cell in vivo or in vitro, which cargo treats any oncological disorder and optionally transduces autologous T cells into Chimeric Antigen Receptor T cells (CAR-T cells), and which compositions comprise an exosome, cargo located within the exosome,  which cargo comprises at least one plasmid optionally comprising an RNA plasmid, a DNA plasmid, a retrovirus, adeno-associated virus (AAV), adenovirus (AdV), lentivirus, or a combination thereof, which antigenic target optionally comprises CD19, CD123, CD33, CD138, NKG2D-L, BCMA, CD5, CD7, CD20, Ig Kappa, CD22, CD174, ILIRAP, CD30, CD133, RORI, MIC-A/MIC-B/ULBP, ERBB2, Mesothelin, GD2, EGFR, EDRvIII, EPCAM, MUCI, C-MET, CD171, CD70, Claudin18, GPC3, EPHA2, FAP, IL13RA2, LMP1, MG7, NY- ESO-1, PD-L1, PSCA, CEA, PSMA, VEGFR2, FR-Alpha, or a combination thereof, which cargo optionally further comprises a CRISPR-CAS9 system, a Zinc finger, a single base editor, or a combination thereof, which cargo optionally further comprises siRNA, GalNAc, siRNA-GalNAc, or a combination thereof,  which plasmid optionally comprises a DNA plasmid bioengineered specifically to self-produce monoclonal neutralizing antibodies, which exosome is optionally isolated from autologous and/or allogenic cells of a patient. 

Hoshino et al (Nature, Vol. 527, pages 329-347 (2015)) teach compositions comprising an exosome and a cargo comprising at least one plasmid comprising a molecule which manipulates angiogenesis, which exosome is isolated from autologous cells of a patient, and which plasmid optionally comprises an RNA or DNA plasmid or any combination thereof (see esp. text on page 329, 333, Methods of Exosome purification, characterization and analyses, Exosome treatment and labelling, Knockdown and overexpression cell preparation, page 336, Human studies, page 337).
Lu et al (Asian J. Pharmaceutical Sciences, Vol. 13, pages 1-11 (2018)) (See IDS filed 2-25-20) teach exosome based nucleic acid delivery for treatment of various diseases and conditions, including cancer (see esp. Fig. 2, Table 1, Table 2).
Kim et al (J. Controlled Release, Vol. 266, pages 8-16 (2017)) intracellular delivery of exosomes comprising CRISPR/Cas9 for treating cancer (see esp. the abstract).
	Lee et al (US 2008/0248024) teach compositions comprising a Zinc finger protein comprising a plasmid that manipulates angiogenesis (see esp. ¶ 0025 and Fig. 17).
Kosaka et al (J. Biol. Chem., Vol. 288, No. 15, pages 10849-10859 (2013)) teach the role of neutral sphyngomyelinase 2 (nSMase2) in regulating exosomal microRNA secretion, promoting angiogenesis and regulating metastasis in cancers, and the inhibition of nSMase2 using shRNA specific for nSMase2 (see entire document, esp. pages 10849-10852, Figures 1-5, text on page 10858).
It would have been obvious to compose and design compositions comprising exosomes optionally derived from a patient’s autologous cells and further comprising cargo comprising a plasmid manipulating angiogenesis and optionally further comprising a CRISPR-Cas9 system, a Zinc finger, a single base editor, or a combination thereof because exosomal compositions comprising plasmids and therapeutic molecules were well known in the art and previously disclosed by Lee, Kim and Lu, and Hoshino and Lee clearly teach compositions comprising an exosome and a cargo comprising at least one plasmid comprising a molecule which manipulates angiogenesis, which exosome is isolated from autologous cells of a patient, and which plasmid optionally comprises an RNA or DNA plasmid.  One of ordinary skill at the time of filing would have been motivated to utilize and reasonably expect that the inhibitory constructs modulate angiogenesis in a cancer because the prior art of Kosaka and Hoshino taught the motivation and means to inhibit angiogenesis in neoplasia.  And one of ordinary skill would have routinely relied upon the teachings of Lee in constructing Zinc finger constructs to manipulate angiogenesis in pathologies.  
For the aforementioned reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11-17, 19, 20, 22, 23 of copending Application No. 16/591,483 in view of Kosaka et al (J. Biol. Chem., Vol. 288, No. 15, pages 10849-10859 (2013)). 
Both sets of claims are drawn to compositions for delivering cargo to cytoplasm of a cell, which cargo manipulates angiogenesis and which compositions comprise an exosome and cargo comprising a nucleic acid plasmid, and further comprising CRISPR/Cas9, a zinc finger, a single base editor or a combination thereof.
Kosaka et al (J. Biol. Chem., Vol. 288, No. 15, pages 10849-10859 (2013)) teach the role of neutral sphyngomyelinase 2 (nSMase2) in regulating exosomal microRNA secretion, promoting angiogenesis and regulating metastasis in cancers, and the inhibition of nSMase2 using shRNA specific for nSMase2 (see entire document, esp. pages 10849-10852, Figures 1-5, text on page 10858).
It would have obvious to include cargo which modulates angiogenesis because Kosaka taught the use of exosomes for targeting molecules involved in angiogenesis.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
5-16-22

/JANE J ZARA/Primary Examiner, Art Unit 1635